UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                              Chapter 7
 SEAN M. DUNN,

                        Debtor.                               Case No. 18-36566 (CGM)
 LAK3, LLC,

                        Plaintiff,
 v.
                                                              Adv. Proc. No. 18-09038 (CGM)
 SEAN M. DUNN,

                        Defendant.


                                  CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in New York, New York and I am not a party to

this proceeding.

               On December 20, 2019, I served the Motion to Vacate Order Dismissing Case

For Failure to Prosecute [Adv. Proc. Doc. No. 23] and the prefixed Notice of Motion, upon the

parties whose names and addresses are set forth on the annexed service list, by regular first-class

mail by depositing true copies of same in pre-paid, properly addressed wrappers in an official

depository under the exclusive care and custody of the United States Postal Service within the

state of New York.

Dated: New York, New York
       December 23, 2019



                                                         Paris Gyparakis
                                  Service List

Sean M. Dunn
P.O. Box 1161
Yorktown Heights, NY 10598

Carlos J. Cuevas, Esq.
Counsel to the Debtor
1250 Central Park Avenue
New York, NY 10704

Fred Stevens
Chapter 7 Trustee
200 West 41st Street, 17th Fl.
New York, NY 10036
Attn: Fred Stevens, Esq.

SCHILLER, KNAPP, LEFKOWITZ &
  HERTZEL, LLP
Attorneys for Ford Motor Credit
 Company LLC
950 New Loudon Road, Ste 109
Latham, NY 12110
Attn: Martin A. Mooney, Esq.




                                       2
3
